DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
WO2016148075 A1 (06/01/20 IDS, herein WO’075) and TAKIGUCHI et al. (US PG Pub 2016/0020580 A1) are the closest prior art.
WO’075 discloses a semiconductor light emitting element (LD, FIG. 2) comprising: 
an active layer (4, FIG. 2, [0028]); 
a pair of cladding layers (2/7, FIG. 2, [0028]) between which the active layer is interposed; and 
a phase modulation layer (6, FIG. 2, [0030]) optically coupled to the active layer, wherein 
the phase modulation layer includes: 
a base layer (6A, FIG. 2, [0030]); and 
different refractive index regions (6B, FIG. 2, [0030]) that are different in refractive index from the base layer, 
an XYZ orthogonal coordinate system (FIG. 4) is set in which a thickness direction of the phase modulation layer is defined as a Z-axis direction ([0046]), 

λ=√2×α×n ([0033]), 
where λ is an emission wavelength, n is an effective refractive index of the phase modulation layer with respect to output light, and 
a pair of adjacent, different refractive index regions (6B1, FIG. 4, [0046]) in the phase modulation layer with a pitch of α (the lattice interval is α between the adjacent different refractive index regions 6B1, FIG. 4, [0052]) between the different refractive index regions.
TAKIGUCHI also discloses a similar semiconductor light emitting element (see FIGS. 5, 8, and 9).
However, the cited prior art fails to disclose or suggest:
“an arrangement where one of the different refractive index regions coincides with the other different refractive index region when the one different refractive index region is shifted in only one direction by the pitch of α, and the one different refractive index region does not coincide with the other different refractive index region when the one different refractive index regions is shifted in another direction by the pitch of α” in combination with the rest of the limitations as recited in claim 1;
“the vector (Δxi, Δyj) for the coordinates (xBi, yBj)=(xi+Δxi, yj+Δyj) with i and j that are odd numbers and that satisfy 3≤i and 3≤j is equal to a vector (Δxi+1, Δyj+1), different from a vector (Δxi-1, Δyj+1), different from a vector (Δxi-1, Δyj-1), and different from a vector (Δxi+1, Δyj-1), and the vector (Δxi, Δyj) for the coordinates (xBi, yBj)=(xi+Δxi, yj+Δyj) with i and j that are even numbers and that satisfy 2≤i and 2≤j is equal to the vector (Δxi-1, Δyj-1), different from the vector (Δxi-1, Δyj+1), different from the vector (Δxi+1, Δyj+1), and different from the vector (Δxi+1, Δyj-1)” in combination with the rest of the limitations as recited in claim 2; and
“the vector (Δxi, Δyj) for the coordinates (xBi, yBj)=(xi+Δxi, yj+Δyj) with i that is an even number (2≤i) and j that is an odd number (1≤j) is equal to a vector (Δxi-1, Δyj+1), different from a vector (Δxi+1, Δyj+1), different from a vector (Δxi-1, Δyj-1), and different from a vector (Δxi+1, Δyj-1), and the vector (Δxi, Δyj) for the coordinates (xBi, yBj)=(xi+Δxi, yj+Δyj) with i that is an odd number (1≤i) and j that is an even number (2≤j) is equal to the vector (Δxi+1, Δyj-1), different from the vector (Δxi-1, Δyj+1), different from the vector (Δxi+1, Δyj+1), and different from the vector (Δxi-1, Δyj-1)” in combination with the rest of the limitations as recited in claim 3.
Therefore, claims 1-3 are allowable over the cited prior art and dependent claims 4-6 are also allowable as they directly depend on claims 1-3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828